DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 11/19/2020 following the Non-Final Rejection of 08/24/2020. Claims 1 and 17 were amended. Claims 1 - 20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/19/2020, with respect to claims rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of 08/24/2020 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/19/2020, with respect to claims rejected under 35 U.S.C. 102 and 103 in view of references other than Gerez have been fully considered and are persuasive.  The rejections of 08/24/2020 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/19/2020, with respect to claims rejected under 35 U.S.C. 102 and 103 in view of Gerez have been fully considered but are not persuasive.  The rejections of 08/24/2020 have been maintained. 

Applicant’s arguments that the resin in in prior art Gerez would prevent the airfoil from anticipating the invention of claim 1 are not persuasive. Regardless of the presence of the resin in the groove 11 of Gerez, the airfoil of Gerez clearly teaches that the tip section detaches from the more radially inner section of the airfoil. This detachment of the tip section from the radially inward section of the airfoil is sufficient to satisfy the claim as currently presented. The groove 11 (i.e. zone of weakness 10) of Gerez would define a frangible line having a point of detachment since the zone contains the point where at where the airfoil is design to fracture.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7114912, herein referenced as Gerez.
Regarding Claim 1, Gerez recites an airfoil (blade 1 fig. 4) defining a span (see fig. 4) extending between a root (see root of blade 1 fig. 4 adjacent hub 8 fig. 4) and a tip (2 fig. 4) and a chord (see fig. 3) at each point along the span (radial length shown in fig. 4) extending between a leading edge (14 fig. 7) and a trailing edge (16 fig. 7), the airfoil comprising:
a frangible airfoil portion (see portion of blade radially outward from frangible line in examiner figure 1) at the tip (2 fig. 5) extending between the leading edge (14 fig. 7) and the trailing edge (16 fig. 7) and extending between the tip (2 fig. 5) and a frangible line (see frangible line in examiner figure 1 below; a chordwise frangible line could be defined there since the groove 11 causes a zone of weakness 10 for the airfoil; the zone of weakness 10 representing the section where the airfoil is designed to fracture/separate) along the span (shown in fig. 4), the frangible airfoil portion (portion radially outward from frangible line in examiner figure 1) including an exterior surface (shown in fig. 5 and 6), wherein the exterior surface at least partially defines at least one fusion cavity (see zone of weakness 10 which is made by means of a groove 11 formed in to the exterior surface as shown in fig. 5-6), with a portion of the at least one fusion cavity (the inner radial half of zone of weakness 10 in fig. 5, this half which would be closest to the root) closest the root at least partially defining the frangible line (frangible line in examiner figure 1 is shown to be within the groove 11 in fig. 5); and
a residual airfoil portion (portion of blade 1 radially inward from zone of weakness 10 fig. 5) extending from the frangible line (see frangible line in examiner figure 1) to the root (see blade root in fig. 4) along the span, wherein the residual airfoil portion meets the frangible airfoil portion (portion of blade radially outward from frangible line in examiner figure 1) at the frangible line (see frangible line examiner figure 1), the frangible line defining a point of detachment of the frangible airfoil portion (portion radially outward from frangible line in examiner figure 1) during a failure mode (“impact occurring between the tip 2 of the blade and the inside wall 5 of the retention casing 4” col. 3 lines 63-64) of the airfoil (1 fig. 5).

Regarding Claim 3, Gerez recites the airfoil of claim 1, wherein the airfoil is a fan blade of a gas turbine engine. (Fig. 8 shows the invention of Gerez used for a fan blade of a gas turbine engine)

Regarding Claim 17, Gerez recites the airfoil of claim 1, wherein the at least one fusion cavity comprises at least one fusion channel (see groove 11 fig. 5) extending from the tip to the frangible line (groove 11 in fig. 5 is shown to extend from the tip of the blade to the frangible line in examiner figure below).

Regarding Claim 18, Gerez recites the airfoil of claim 17, wherein the airfoil (1 fig. 7) further defines a thickness extending between a pressure side and a suction side (see thickness of blade 1 in fig. 7 between pressure side and suction side 12), and wherein the at least one fusion channel (see groove 11 which is filed with resin 13 in fig. 7) defines a thickness reduction of at least 10% of the thickness but less than 80% of the thickness (the resin 13 which occupies the groove is shown to reduce the thickness of the blade 1 by about half adjacent the leading edge 14 in fig. 7; this would reduction represented in fig. 7 would be comfortably within a thickness reduction range of 10%-80% that is claimed).

Regarding Claim 19, Gerez recites the airfoil of claim 18, wherein the at least one fusion channel (groove 11 fig. 5) defines a variable thickness reduction (the groove .


    PNG
    media_image1.png
    483
    565
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 5 from Gerez

Claim Rejections - 35 USC § 103
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerez, as used in the rejection of claim 1 above, and further in view of US 2016/0341221, herein referenced as Twelves.
Regarding Claim 2, Gerez recites the airfoil of claim 1, but fails to explicitly anticipate wherein the airfoil is formed at least in part from a composite material.
Gerez and Twelves are considered analogous art since they both relate to the construction of blades in a gas turbine engine. 
	Twelves teaches that ‘fan blades may be made of a high-strength, low weight material such as composite material’ in para. 43.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the blade of Gerez to be made of composite material as taught by Twelves since it is a “high-strength, low weight material” as taught by Twelves. 

Claims 10 -13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerez, as used in the rejection of claim 1 above.
Regarding Claim 10, Gerez recites the airfoil of claim 1, [wherein] at least one fusion channel (see groove in fig. 5) extending at least partially along the frangible line (shown in examiner figure above).
Gerez fails to explicitly anticipate wherein the at least one fusion cavity comprises a plurality of fusion channels.
However, Applicant has not stated that multiple fusion channels provide any synergetic/unexpected result beyond the function that the original fusion cavity recited in claim 1 produces; i.e. to provide a fragmenting frangible airfoil. Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of invention to have modified the airfoil of Gerez to contain multiple fusion channels as this would yield only the predictable result of providing multiple frangible sections of the airfoil. Note that it has been help that when the difference between the prior art and the claimed invention is merely a duplication of parts that does 

Regarding Claim 11, Gerez renders obvious the airfoil of claim 10, but fails to anticipate wherein the at least one fusion channel (groove 11 fig. 5) extends along the chord at a point along the span at least 10% but less than 50% of the span from the tip.
	Since it appears that the only difference between the groove 11 in fig. 5 of Gerez and the claimed “at least one fusion channel” is differing dimensional aspect, at it appears that the a device having these claimed relative dimensions would not perform differently than the prior art device, it would have been obvious to one of ordinary skill in the art at the effective time of filling to have modified the groove 11 in fig. 5 of Gerez to “extend along the chord at a point along the span at least 10% but less than 50% of the span from the tip”. See MPEP 2144.04 subsection IV. A “Changes in Size/Proportion”.

Regarding Claim 12, Gerez renders obvious the airfoil of claim 10, wherein the at least one fusion channel (see groove 11 fig. 5) extends along a full length of the frangible line (since the frangible line, i.e. weakness zone, is defined by the groove 11 fig. 5, the frangible line’s full length is would be equivalent to the full length of the groove 11 fig. 5).

Regarding Claim 13, Gerez renders obvious the airfoil of claim 10, wherein the at least one fusion channel (see groove 11 fig. 5) extends along at least 10% of the chord at a point along the span of the frangible line but less than the full chord at the point along the span of the frangible line (the groove 11 is shown to extend a length slightly less than the full chord length of the blade 1 in fig. 5 and fig. 7).

	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerez, as used in the rejection of claim 1 above, in view Twelves and as evidenced by NPL “Engineering Toolbox – Young’s Modulus Table”.
Regarding Claim 20, Gerez recites the airfoil of claim 1, wherein the airfoil further comprises a filler material (resin 13 fig. 7) positioned within the at least one fusion cavity (groove 11 fig. 5), at least partially filling the fusion cavity (shown in fig. 7), wherein the filler material (resin 13 fig. 7) includes a second modulus of elasticity.

However, Gerez fails to anticipate wherein at least one of the frangible airfoil portion or the residual airfoil portion includes a first material defining a first modulus of elasticity, [and] wherein the [second modulus of elasticity is] less than the first modulus of elasticity.
	Gerez and Twelves are considered analogous art since they both relate to the construction of blades in a gas turbine engine. 
	Twelves teaches that ‘fan blades may be made of a high-strength, low weight material such as aluminum alloy’ in para. 43.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the blade of Gerez to be made of aluminum alloy as described by Twelves since it is a “high-strength, low weight material” as taught by Twelves. Aluminum alloy inherently having a first modulus of elasticity.  
.

Allowable Subject Matter
Claims 4-9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the amendments made to independent claim 1 overcome the prior art used to previously rejection claim 4. Following an updated search, no prior art was found which anticipated or rendered obvious the invention of claim 4 and its respective dependents, claims 5-9. Specifically, no prior art was found which disclosed “wherein at least one fusion cavity comprises at least one fusion hole extending for the tip at least partially along the span to the frangible line” with the fusion hole/cavity defining a frangible line which defines a point of detachment of the frangible airfoil portion during a failure mode.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745